Exhibit 10.1

       AGREEMENT AND GENERAL RELEASE    This Agreement and General Release
(‘‘Agreement’’), is hereby executed by and between Matthew Suffoletto
(‘‘Employee’’ or ‘‘you’’), and AXS-One Inc. (the ‘‘Company’’) on behalf of its
past, present and future parent entities, subsidiaries, divisions, affiliates
and related business entities, successors and assigns, assets, employee benefit
plans or funds, and any of its or their respective past, present and/or future
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns, whether acting as agents for the Company or in their individual
capacities (collectively the ‘‘Company Entities’’), and sets forth the parties’
agreement regarding Employee’s termination of employment.

1. The Company and Employee agree that Employee’s last day of employment with
the company will be January 31, 2006 (the termination date). Employee’s coverage
under the various employee benefit plans maintained by the Company shall
terminate effective as of the termination date.. The Restricted Stock
Certificate (25,000 shares) issued in your name has not vested as of your
termination date. That Certificate Number AXS0493 will be cancelled.

2. Following the Effective Date of this Agreement (as defined in paragraph 17
below), and in exchange for your waiver of claims against the Company Entities
and compliance with other terms and conditions of this Agreement, the Company
agrees to pay you severance of $62,500. This payment will be made to you as a
salary continuation, paid on the Company’s normal pay dates, beginning on the
pay date which is no sooner than fourteen days after the Effective Date of this
agreement. Employee may purchase, if eligible, continuation health benefits
coverage to the extent and for the period provided by federal law (COBRA),
however, provided Employee executes, timely returns, and does not revoke this
Agreement, the Company will pay for Employee’s COBRA benefits through April 30,
2006.

3. You agree and acknowledge that the payments and benefits provided for by the
above paragraphs equals or exceeds any payment, benefit or other thing of value
to which you might otherwise be entitled under any policy, plan or procedure of
The Company or pursuant to any prior agreement or contract with the Company,
including but not limited to, your offer letter.

4. You agree and acknowledge that the payment(s) and other benefits provided
pursuant to this Agreement are in full discharge of any and all liabilities and
obligations of the Company to you, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral employment agreement (including, but
not limited to, your offer letter), policy, plan or procedure of the Company
and/or any alleged understanding or arrangement between you and the Company.

5.    (a) In consideration for the payment and benefits to be provided you
pursuant to paragraph ‘‘2’’ above, you, for yourself and for your heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as ‘‘Releasors’’), forever release and
discharge the Company Entities from any and all claims, demands, causes of
action, fees and liabilities of any kind whatsoever, whether known or unknown,
which you ever had, now have, or may have against any of the Company Entities by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence, or other matter up to and including the date on which you
sign this Agreement.

       (b) Without limiting the generality of the foregoing, this Agreement is
intended to and shall release the Company Entities from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Company Entities arising out of your employment, and/or the
termination of that employment, including, but not limited to: (i) any claim
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974 (excluding claims for accrued, vested benefits under any
employee benefit or pension plan of the Company Entities in accordance with the
terms and conditions of such plan and applicable law), and the Family and
Medical Leave Act; (ii) any claim under the New Jersey Law Against
Discrimination, the New Jersey Equal Pay Act, the New Jersey Family Leave Act,
and the New Jersey Conscientious Eligible Employee Protection Act; (iii) any
other claim (whether based on federal, state, or local law, statutory or
decisional) relating to or arising out of your employment, the terms and
conditions of such employment, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding the termination of
that employment, including but not limited to breach of contract (express or
implied), wrongful discharge, detrimental


--------------------------------------------------------------------------------


reliance, defamation, emotional distress, retaliation, discrimination or
harassment under any applicable law, or compensatory or punitive damages; and
(iv) any claim for attorneys’ fees, costs, disbursements and/or the like.
Nothing in this Agreement shall be a waiver of claims that may arise after the
date on which you sign this Agreement.

       (c) You acknowledge and agree that by virtue of the foregoing, you have
waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this paragraph ‘‘4’’.

6. The terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by you to any person or entity without
the prior written consent of the Company, except if required by law, and to your
accountants, attorneys and/or immediate family members, provided that, to the
maximum extent permitted by applicable law, rule, code or regulation, they agree
to maintain the confidentiality of the Agreement. You further represent that you
have not disclosed the terms and conditions of the Agreement to anyone other
than your attorneys, accountants and/or immediate family members.

7. You acknowledge that during the course of your employment with the Company
and/or any of the Company Entities, you have had access to information relating
to the Company and/or the Company Entities and their respective business that is
not generally known by persons not employed by the Company and/or the Company
Entities and that could not easily be determined or learned by someone outside
of the Company and/or the Company Entities (‘‘Confidential Information’’). You
agree not to disclose or use such Confidential Information at any time in the
future. You also hereby acknowledge and reaffirm your continuing obligations
under any agreements you previously made with the Company and/or the Company
Entities regarding confidential information of the Company Entities, including
but not limited to the Non-Disclosure Agreement you signed upon the commencement
of your employment by the Company..

8. You represent that you have returned (or will return) to the Company all
property belonging to the Company and/or the Company Entities, including but not
limited to laptop, cell phone, keys, card access to the building and office
floors, Employee Handbook, phone card, rolodex (if provided by the Company
and/or the Company Entities), computer user name and password, disks and/or
voicemail code. You further acknowledge and agree that the Company shall have no
obligation to make the payment(s) and provide the benefits referred to in
paragraph ‘‘2’’ above unless and until you have satisfied all your obligations
pursuant to this paragraph.

9. If any provision of this Agreement is held to be illegal, void or
unenforceable, such provision shall have no effect; however, the remaining
provisions shall be enforced to the maximum extent possible. If a court should
determine that any portion of this Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.
Additionally, you agree that if you breach the terms of paragraphs 4, 5, 6,
and/or 7, it shall constitute a material breach of this Agreement as to which
the Company Entities may seek all relief available under the law.

10.    This Agreement is not intended, and shall not be construed, as an
admission that any of the Company Entities has or have violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against you.

11.    This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

12.    This Agreement shall be construed and enforced in accordance with the
laws of the State of New Jersey without regard to the principles of conflicts of
law.

13.    You understand that this Agreement constitutes the complete understanding
between the Company and you, and, with the exception of the agreements referred
to in paragraph ‘‘7’’ above which are incorporated by reference into this
Agreement, supersedes any and all agreements, understandings, and discussions,
whether written or oral between you and any of the Company Entities. No other
promises or agreements shall be binding unless in writing and signed by both the
Company and you after the Release Effective Date.


--------------------------------------------------------------------------------


14.    Obligation to Comply.    Employee acknowledges that the Company’s
obligations to provide the payments and benefits and to comply with any other
obligations set forth herein ceases immediately upon Employee’s breach of any of
his or her obligations hereunder.

15.    Exception For Challenge Under the Older Workers Benefit Protection
Act: The provisions of paragraph 5 are not intended to, and shall not affect
Employee’s right to file a lawsuit, complaint or charge that challenges the
validity of this Agreement under the Older Workers Benefit Protection Act, 29
U.S.C. § 626(f), with respect to claims under the Age Discrimination in
Employment Act (‘‘ADEA’’). Furthermore, in the event of such a proceeding, the
provisions of paragraph 14 pertaining to Company’s right to cease making
payments pursuant to this Agreement, Employee’s obligation to repay monies paid
pursuant to this Agreement, and the recovery of attorneys’ fees, shall not
apply. This paragraph is not intended to and shall not limit the right of a
court to determine, in its discretion, that Company is entitled to restitution,
recoupment or setoff of any monies paid should the release of ADEA claims in
this Agreement be found to be invalid. Neither does this paragraph affect
Company’s right to recover attorneys’ fees or costs to the extent authorized
under federal law. The provisions of paragraph 5 shall apply with full force and
effect with respect to any other legal proceeding.

16.    Nondisparagement.    Employee represents that he has not and agrees that
he will not in any way disparage the Company and its employees, or make or
solicit any comments, statements, or the like to the media or to others that may
be considered to be derogatory or detrimental to the good name or business
reputation of the Company and its employees.

17.    You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider the terms and conditions of
this Agreement fully for at least forty-five (45) days; (c) have been, and are
hereby, advised by the Company in writing to consult with an attorney of your
choosing in connection with this Agreement; (d) fully understand the
significance of all of the terms and conditions of this Agreement and have
discussed them with your independent legal counsel, or have had a reasonable
opportunity to do so; (e) have had answered to your satisfaction any questions
you have asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) are signing this Agreement voluntarily and
of your own free will and agree to all the terms and conditions contained
herein.

18.    You understand that you will have at least forty-five (45) days (the
‘‘Consideration Period’’) from the date of receipt of this Agreement to consider
the terms and conditions of this Agreement. You may accept this Agreement by
signing it and returning it to Elizabeth Mack, Human Resources, AXS-One Inc.,
301 Route 17 North, Rutherford, NJ 07070. After executing this Agreement, you
shall have seven (7) days (the ‘‘Revocation Period’’) to revoke this Agreement
by indicating your desire to do so in writing delivered to Elizabeth Mack at the
address above (or by fax at 201-935-5431) by no later than 5:00 p.m. on the
seventh (7th) day after the date you sign this Agreement. The effective date of
this Agreement shall be the eighth (8th) day after you sign the Agreement (the
‘‘Effective Date’’). If the last day of the Consideration or Revocation Period
falls on a Saturday, Sunday or holiday, the last day of the Consideration or
Revocation Period, as applicable, will be deemed to be the next business day. In
the event you do not accept this Agreement as set forth above, or in the event
you revoke this Agreement during the Revocation Period, this Agreement,
including but not limited to the obligation of the Company to provide the
payment(s) and other benefits referred to in paragraph ‘‘2’’ above, shall be
deemed automatically null and void.

[spacer.gif] Date:   2/9/06            

Signature:  /s/ Matthew Suffoletto    
  Matthew Suffoletto

Sworn to before me this
             day of                     , 2006

__________________________
                Notary Public

For THE COMPANY

By:  /s/   Bill Lyons                        


--------------------------------------------------------------------------------
